Citation Nr: 1453664	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (claimed as sleep problems with chronic tiredness).

2.  Entitlement to an initial compensable evaluation for right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep problems with chronic tiredness, but awarded service connection for right shin splints and assigned a noncompensable evaluation for that disability 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the right shin splints claim, the Board notes that the last VA examination of that disability was in February 2010, which is in excess of 4 years ago.  The Board finds that a remand of that claim is therefore necessary in order to obtain another VA examination of that disability which adequately assesses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available 

evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With regards to the sleep disorder claim, the Board notes that the Veteran underwent a VA examination in February 2010 at which time he was diagnosed as "chronically tired unknown etiology."  In a private August 2010 sleep study, the Veteran was diagnosed with sleep apnea.  The Veteran has submitted statements from his spouse and a fellow servicemember, J.A.G., from his deployment which documents that he had daytime tiredness, snoring, and other symptoms during service.  The Veteran contends that his current sleep apnea began during service and was the "chronic tiredness" he experienced during service and was diagnosed with in February 2010.  In light of this evidence, the Board finds that a remand is necessary in order to obtain an appropriate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Montgomery VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right shin splints and sleep disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the etiology of his sleep apnea and/or any other sleep disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate whether any sleep disorder found, including sleep apnea, more likely, less likely or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  

The examiner should specifically address the Veteran's, his spouse's, and his fellow servicemember's (J.A.G.) lay statements that he had daytime tiredness, snoring, and other symptomatology during service, and should address any evidence regarding symptomatology that he had during service and continuity of symptomatology during and after service.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.


4.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his right shin splint disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After appropriate examination, the examiner should discuss any and all symptomatology or manifestations of the Veteran's right shin splints disability.  Additionally, the examiner should address whether the Veteran's right tibia and fibula has nonunion with loose motion that requires a brace; or, malunion of the right tibia and fibula with either a slight, moderate, or marked right knee or ankle disability.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a sleep disorder, to include obstructive sleep apnea, and increased evaluation of his right shin splints.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



